Exhibit 10.1

FIRST AMENDMENT TO THE RENTECH, INC.
2006 INCENTIVE AWARD PLAN

                  Pursuant to the authority reserved to the Board of Directors
(the “Board”) of Rentech, Inc., a Colorado corporation (the “Company”) under
Section 15.1 of the Rentech, Inc., 2006 Incentive Award Plan (the “Plan”), the
Board hereby amends the Plan as follows (the “Amendment”):

          1.     Section 11.2 of the Plan is deleted and replaced in its
entirety with the following:

                  Acceleration Upon a Change in Control.  Notwithstanding any
provision to the contrary contained herein or in any applicable Award Agreement
or other written agreement entered into between the Company and a Participant,
if a Change in Control occurs then, immediately prior to the Change in Control,
all Awards outstanding under the Plan shall become fully vested and exercisable
and all forfeiture restrictions on such Awards shall lapse.  Subject to the
foregoing, upon, or in anticipation of, a Change in Control, the Committee may
cause any and all Awards outstanding hereunder to terminate at a specific time
in the future, including but not limited to the date of such Change in Control,
and may give each Participant the right to exercise such Awards during a period
of time as the Committee, in its sole and absolute discretion, shall determine. 
In the event that the terms of any agreement between the Company or any Company
subsidiary or affiliate and a Participant contains provisions that conflict with
and are more restrictive than the provisions of this Section 11.2, this Section
11.2 shall prevail and control and the more restrictive terms of such agreement
(and only such terms) shall be of no force or effect.

                  Except as expressly provided herein, all terms and conditions
of the Plan and any awards outstanding thereunder shall remain in full force and
effect.

                  IN WITNESS WHEREOF, I hereby certify that the foregoing
Amendment was duly adopted by the Board of Directors of the Company on September
8, 2006.       

 

By:

/s/ Colin M. Morris

 

 

--------------------------------------------------------------------------------

 

 

Colin M. Morris

 

 

Secretary


--------------------------------------------------------------------------------